FRICK, J.
The foregoing 17 cases were all heard and submitted with the case of United States Smelting, Refining & M. Co. v. Utah Power & Light Co. and Public Utilities Commission of Utah, which has just been decided, and which is reported in 58 Utah 168, 197 Pac. 902.
The foregoing cases were all brought to this court for the purpose of having the orders of the Utilities Commission, which are set forth in the opinion in the case just referred to,- reviewed and annulled. The questions involved in these eases are the same as those that were involved in the Smelting Company Case just referred to. "While there are a few minor questions argued in some of these cases that were not presented in the Smelting Company Case, yet those questions are not of importance and of no controlling effect, and hence in no way affect the questions decided in that case. In view of that, it is unnecessary to now restate or review the propositions decided in the Smelting Company Case.
While in some of these cases the contracts in question were made before, and in some after, the Utilities Act was passed, yet, as pointed out in the Smelting Company Case, that is of no consequence.
Upon the authority, therefore, of the decision in the Smelting Company Case, all of the orders of the commission made, and which control in the foregoing eases, are affirmed, at the cost of plaintiff in each ease.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.